— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As a result of a complaint by a study hall supervisor to correction personnel, petitioner was charged with verbal harassment and solicitation of sexual acts. We reject petitioner’s contention that the determination finding him guilty of these charges was not supported by substantial evidence. The study hall supervisor testified in detail as to the circumstances surrounding the event, which involved petitioner handing her a sexually explicit note. This testimony, coupled with the misbehavior report and the other testimony taken at the hearing, constituted substantial evidence to support the determination of guilt (see, People ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Johnson v Coughlin, 157 AD2d 991, 992). As to any conflicting testimony presented by petitioner and his witnesses, this merely presented a credibility question for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). We have considered petitioner’s remaining contentions and find them lacking in merit.
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.